DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter.  
Status of claims
Canceled:
3, 8-9, 18, 23-24
Pending:
1-2, 4-7, 10-17, 19-22, 25-35
Amended:
1, 4, 11-14, 16, 19, 26
Withdrawn:
none
Examined:
1-2, 4-7, 10-17, 19-22, 25-35
Independent:
1, 16


Abbreviations              (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double patenting


 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  MPEP 706.07(h) pertains.

Priority
As detailed on the 1/11/2019 filing receipt, this application claims priority to as early as 12/18/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Amendments Received
Amendment to the claims was received and entered on 10/12/2022.

Withdrawn Rejections
The rejections to claims 8 and 23 under 35 U.S.C. §112(b), or 35 U.S.C. §112 (pre-AIA ) second paragraph are moot in view of the cancellation of these two claims.  
The rejection to claim 32 under 35 U.S.C. §112(b), or 35 U.S.C. §112 (pre-AIA ) second paragraph is withdrawn in view of claim amendment.  The “alignment characteristics” now has clear antecedent.
The rejections to all claims under 35 U.S.C. §103 are withdrawn in view of claim amendment and the persuasive argument that Yan’s teaching of 1000 decision tree does not teach the current claims. Yan’s teaching of 1000 decision trees is applied to a field (geological images) not clearly combinable with the current application. 
 
Claim Objections
Claims 1, 16 and 35 are objected to because of the following informalities.
Claim 1 is not being indented appropriately at the last two lines.
Claim 1, "filtering out candidate variant" is grammatically flawed.  Possibly this should read " filtering out candidate variants".
Claim 16 recites "filtering..." which is grammatically inconsistent with the recited "configured to..." and with the form of the other, adjacent verbs.  Better would be "filter[[ing]]..."
Claim 35 recites “The system of claim 16, further comprising an output device, wherein the machine learning classifier is further being configured to display a report that describes the candidate variant as including the mutation or structural alteration on the output device” which is grammatically flawed.  The recited “being” may be deleted.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The 12/12/2018 supplemental drawingsare objected to for lacking of clarity at FIGs. 4, 10, 23-26, 28 & 31-32.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”   If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1, "machine learning classifier" is interpreted as a pre-trained machine learning classifier.  It is directed to a (software) product-by-process element, i.e. the recited "machine learning classifier" limited according to any structure clearly required by the recited product-by-process limitation of having "at least one thousand decision trees trained to detect somatic mutations in the candidate variant, wherein each decision tree classifies the candidate variant as at least one of somatic or not somatic."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the " machine learning classifier" is clearly required to be limited.  
Similarly, “at least one thousand decision trees”  also is interpreted as a pre-trained machine learning classifier.  It is directed to a (software) product-by-process element, i.e. the recited "at least one thousand decision trees" limited according to any structure clearly required by the recited product-by-process limitation of having been "trained to detect somatic mutations in the candidate variant, wherein each decision tree classifies the candidate variant as at least one of somatic or not somatic."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the  "at least one thousand decision trees" is clearly required to be limited.  
Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 
The two products interpreted above are related, “decision trees” is part of the “machine learning classifier", hence the sum of the “at least one thousand decision trees” are equivalent to the “machine learning classifier".   
In claim 1, the recited “trained” does not invoke 112/f because it is interpreted as a well-known process, e.g. the learning process a machine learning algorithm is trained by a curated dataset that include both the sequence reads and the known sequence mutations, as evidenced by the instant specification ([0006], [0010]). 
In claim 1, “somatic” is interpreted as “somatic mutations” or “a somatic mutation”.
In claim 15 and 29, “germline” is interpreted as “a germline mutation”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 10-17, 19-22, and 25-35 are rejected under 35 U.S.C. 112(b), as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
In claims 1, the relationship between "machine learning classifier" and “at least one thousand decision trees” is not clear.  Possibly the recitation refers to a Random Forest classifier (as suggested in claim 2) with at least one thousand individual decision trees, but this is not clear, rendering the claim indefinite.  Claim 2 recites “a random forest classifier” which does not clarify the interpretation.  The relationship between "machine learning classifier" and “a random forest classifier” also is not clear.  Claim 2 may be amended to: “The machine learning classifier of claim 1 that evaluates candidate variants and is a random forest classifier with at least 1,000 decision trees”.  
In claim 1, "at least" in "at least one of the somatic or not somatic" renders the claim indefinite.  It must be one or the other, but it can never be both, so the recited "at least" is not interpretable.  An assumed interpretation is: a decision tree predicts at least one attribute, and that attribute is either a somatic (mutation) or a germline (mutation). 
The above rejections applied to claim 1 also applies to the independent claim 16. Due to dependency, all the claims in the current application are rejected under 35 U.S.C. 112(b).
Claims 11 and 13 lack antecedent basis in reciting "the classification model".  Additionally, the relationship is not clear between the recited "the classification model" in these two claims and the "machine learning classifier" recited in claim 1.  An assumed interpretation is that: the machine learning classifier and the classification model are equivalent.  However, this relationship may be clarified.
In claim 32, the recited "the alignment characteristics" requires but lacks antecedent. The “alignment characteristics" in claim 31 can be instantiated as “a plurality of alignment characteristics" and then in claim 32 referred to as “the plurality of alignment characteristics".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Response to Applicant remarks
In the reply filed 10/12/2022, Applicant asserts that "It would be an unreasonable expectation to interpret the claims as if someone could evaluate each candidate variant against 1000+ decision trees in their head or using a pen and a paper” (Reply, last para, pg 12 line 5-7).  This assertion is persuasive regarding mental processes.  However, the 1000+ decision trees also introduce a mathematical concept: counting the individual decision tree voting towards to a confidence score.  Hence the 1000+ decision trees are still part of the above-identified JEs.
In the reply, Applicant asserts that "the computer having a machine learning classifier cannot be reasonably interpreted” as “generic computer-implemented steps” or “well-known extra solution activity” (Reply, last para, pg 13).  This assertion is not persuasive.  “Generic computer” is interpreted as a hardware, while “machine learning classifier” is an algorithm or software installed in the computer.
In the reply, Applicant asserts the technical contribution by the current invention and hence claims do not recite JEs (Reply, pg 15, and 1st para, pg 16).  This assertion is not yet persuasive, additional evidence is needed.  Identification of somatic mutation is not a technical field, it makes observation to a natural phenomenon.
Hence, the rejection under 35 USC 101 is maintained.

Judicial exceptions (JEs) to 101 patentability-- claims 1-2, 4-7, 10-17, 19-22, and 25-35
Claims 1-2, 4-7, 10-17, 19-22, and 25-35 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.  This rejection is maintained and updated in response to the claim amendments.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e.  an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below. 
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st prong & 2nd prong) and 2B as analyzed below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Steps for Analysis of Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter? 
Step 2A, 1st prong: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea? 
Step 2A, 2nd prong: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two)? 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept?

Application to Claims 1-2, 4-7, 10-17, 19-22, and 25-35:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?
Independent claim 1 is directed to a process for identifying somatic mutations from a patient sample with process steps like “analyzing…”, “evaluating…”, “generating…”, “filtering…”, classifying…” and “identifying…”.  Independent claim 16 is directed to a machine or manufacture in the form of a “system” including a processor and memory and a machine learning classifier for identifying somatic mutations from a patient sample [Step 1: claims 1-2, 4-7, 10-17, 19-22, and 25-35 YES; MPEP § 2106.03 pertains]. 

Step 2A, 1st prong: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
With respect to step 2A, 1st prong the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

At step 2A, 1st prong, claims 1-2, 4-7, 10-17, 19-22, and 25-35 are interpreted as reciting abstract ideas that fall into the groupings of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
Mathematical concepts recited in the claims include:
 “evaluating, using a computer having a machine learning classifier, the candidate variant against at least one thousand decision trees trained to detect somatic mutations in the candidate variant” (claim 1) at least because of the recited use of a machine learning classifier;
“generating, using the computer, a confidence score for the candidate variant based on a proportion of the decision trees classifying the candidate variant as somatic” (claim 1);
“filtering out candidate variant with a confidence score <0.75, <3 distinct mutant fragments in the sample, or <10% mutant allele frequency in the sample” (claims 1, 16);
“classifying, using the computer, the candidate variant as a somatic mutation based on the confidence score, thereby identifying somatic mutations” (claim 1);
“evaluating the candidate variant using a random forest classifier” (claim 2);
“training the machine learning classifier using a training data set of sequences that include known mutations or structural alterations” (claim 5);
“optimizing parameters of the machine learning classifier until the machine learning classifier produces output describing the known mutations and/or structural alterations” (claim 6);
“validating the detected SNV as present in the cfDNA using the classification model” (claim 13);
“evaluate the candidate variant against at least one thousand decision trees trained to detect somatic mutations in the candidate variant” (claim 16);
“generate a confidence score for the candidate variant based on a proportion of the decision trees classifying the candidate variant as somatic” (claim 16);
“classify the candidate variant as a somatic mutation based on the confidence score” (claim 16); 
“to train the machine learning classifier using a training data set of sequences that include known mutations or structural alterations” (claim 20);
	“to optimize parameters of the machine learning classifier until the machine learning classifier produces output describing the known mutations and/or structural alterations” (claim 21);
“the sequence quality information comprises coverage and base quality” (claim 32);
“the information related to alterations comprise allele frequency” (claim 32); and
 “a candidate variant having a confidence score > 0.75 is classified as a somatic mutation” (claim 33).

Mental processes recited in the claims include:
“selecting a plurality of feature categories” (claim 7);
	“detecting at least one SNV in the cfDNA” (claim 13);
“mapping the pair of paired end reads to the reference, wherein when the pair of paired-end reads exhibit a discordant mapping to the reference, the fragment includes the boundary” (claim 14);
“mapping the tags to the reference, and determining tag densities of mapped tags along portions of the reference, wherein when a portion of the reference exhibits an anomalous tag density a large indel is detected in a corresponding portion of the cfDNA  from the subject, wherein an end of the indel corresponds to the boundary of the structural alteration” (claim 14); 
	“analyze whole exome sequencing data obtained from the sequencing of amplified cfDNA from the sample to identify a candidate variant” (claim 16); and
“select a plurality of feature categories” (claim 22).

The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or performance by mathematical operation because the steps do not clearly require more than instructions for a user to manually manipulate data using mathematical concepts such as analyzing, evaluating, generating, classifying, training, optimizing, mapping, and determining.  There are no specifics as to the methodology involved in  “analyzing”, “evaluating”, “generating”, “classifying”, “training”, “optimizing”, “mapping”, and “determining” and thus, under the BRI, one could simply, for example, make a list of the genetic changes between samples and analyze said data, for example, with pen and paper, and make decisions or correlations based on those results in one's mind.  Hence, claims 1-2, 4-7, 10-17, 19-22, and 25-35 explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   The claim must therefore be examined further to determine whether the claims integrate the above-identified abstract ideas into a practical application (MPEP 2106.04(d)). 

While the above JEs are identified, the following additional elements that are not abstract ideas recited in the claims are also identified:
“analyzing the patient sample by amplifying cfDNA from the sample and performing whole exome sequencing analysis on the cfDNA from the sample to identify a candidate variant” (claim 1);  
"(a) sequencing a fragment of the cfDNA by paired-end sequencing to obtain a pair of paired-end reads" (claim 14);
"(b) sequencing the cfDNA to determine a plurality of sequence tags" (claim 14).
“providing a report that describes the candidate variant as including the mutation 
or structural alteration” (claim 10); 
“providing a report that describes the nucleic as including the SNV” (claim 13);
“displaying on a user interface connected to an output device, a report that describes the candidate variant as including the mutation or structural alteration” (claim 34);
“to display a report that describes the candidate variant as including the mutation or structural alteration on the output device” (claim 35);  
“A system for identifying somatic mutations from a patient sample” (claim 16); 
“the sample is a biological sample” (claim 25); 
“the sample is selected from the group consisting of plasma, blood, serum, saliva, sputum, stool, a tumor, cell free DNA, circulating tumor cell, and other biological sample” (claim 26);
“the sample is from a subject having or at risk of having cancer” (claim 27); and
“the cancer is selected from lung, bladder, colon, gastric, head and neck, breast, prostate, non-small cell lung adenocarcinoma, non-small cell lung squamous cell carcinoma, bladder urothelial carcinoma, colorectal, brain or pancreatic cancer” (claim 28). 
[Step 2A, 1st prong: claims 1-2, 4-7, 10-17, 19-22, and 25-35 YES]

Step 2A, 2nd prong: If the claims recite a judicial exception under 1st prong, then is the judicial exception integrated into a practical application (2nd prong)?
Because the claims do recite judicial exceptions as identified above, then analysis under Step 2A, 2nd prong provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  2nd prong is performed by analyzing the above-identified additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.0S(a-h)).  
The above-identified additional elements from claims 1 and 14 (amplifying cfDNA from the sample; sequencing the cfDNA) are interpreted as data gathering; the above-identified additional elements from claims 10, 13, and 34-35 (“providing a report …”; “displaying on a user interface …”; and “to display a report”) are interpreted as data outputting; and the above-identified additional elements from claims 16 and 25-28 (“…from a patient sample”; “the sample is …”; and “the cancer is …”) are interpreted as field of use and technological environment.  The above-identified additional element from claims 16 also recites a system comprising of a specialty computer configured with a machine learning classifier with processor and memory that can execute the methods as discussed above, but the memory is not clearly non-transitory.   
Considered individually and as a whole, none of the additional elements would integrate the JEs into an application that is clearly an improvement over existing technologies; or provide a treatment, or use a particular machine.  The claims remain directed to an abstract idea.
Additionally, it is not clear that the above-identified judicial exceptions are integrated into a practical application analogous to any of the "considerations" listed at the MPEP 2106.04(d).I.
[Step 2A, 2nd prong: claims 1-2, 4-7, 10-17, 19-22, and 25-35 NO].  

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims are lastly evaluated at Step 2B as to whether any additional element or combination of additional elements is significantly more than the above-identified judicial exception(s).  Separate from the integration analysis in Step 2A 2nd prong, Step 2B considers conventionality and whether a claim recites a non-conventional additional element or combination of additional elements.   (MPEP 2106.05.I pertains.)
As explained above in step 2A 2nd prong, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (MPEP 2106.05(f) pertains). 
As explained above, the data-gathering steps (in claims 1 and 14) and the data outputting steps (in claims 10, 13, and 34-35), constitute extra solution activities (MPEP 2106.05(g); the field of use and technological environment (of claims 16, 25-28)  merely confines the use of the abstract idea to a particular field of use (samples from population risking cancer) and thus fails to add an inventive concept to the claims (838 F.3d at 1259, 120 USPQ2d at 1204) because the claim limitation detects naturally occurred mutations in cancer samples without change anything.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  (MPEP §2106.05(h)). 
The above-identified additional elements when considered individually, do not amount for significantly more than the abstract ideas.  When considered as a whole, the above-identified additional elements are directed to analyzing the cell-free DNA  sequence for somatic mutations (claims 1 and 16), which is well-known and at this point in time conventional, as evidenced by Kermani (“Machine Learning for Somatic Single Nucleotide Variant Detection in Cell-free Tumor Nucleic acid Sequencing Applications”, US 20170061072 A1, Date Published: 2017-03-02), and Spinella (“SNooPer: a machine learning-based method for somatic variant identification from low-pass next-generation sequencing”, BMC Genomics volume 17, Article number: 912 (2016) ); when considered as a whole, the above-identified additional elements also are directed to analyzing DNA to provide sequence information or detect allelic variants, which is designated as elements that the courts have recognized as well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d).II).  
When considered individually, or as a whole, the claim elements are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g) pertains). 
[Step 2B: claims 1-2, 4-7, 10-17, 19-22, and 25-35 No]

When the claims are considered as a whole, it is not clear in the record that they integrate the abstract idea into a practical application.  They do not confine the use of the abstract idea to a particular technology (MPEP 2106.05(a) and 2106.05(h) pertain).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to one or more abstract ideas as identified above.  Hence, the claimed inventions do not constitute significantly more than the identified abstract ideas, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
No claim is allowable.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is 571.272.0224.  The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571.272.9047.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571.272.1000.
/GUOZHEN LIU/
Patents examiner
Art Unit 1672
/G STEVEN VANNI/
Primary patents examiner
Art Unit 1672